Petitions for Writs of Mandamus Denied in Part and Dismissed in Part and
Memorandum Opinion filed May 5, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00179-CR
                                NO. 14-22-00180-CR
                                NO. 14-22-00181-CR
                                NO. 14-22-00182-CR
                                NO. 14-22-00183-CR


                      IN RE DANIEL HOSKINS, Relator


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                           178th District Court
                           Harris County, Texas
   Trial Court Cause Nos. 1618216, 1628507, 1628513, 1628514 & 1705847

                         MEMORANDUM OPINION

      On March 14, 2022, relator Daniel Hoskins filed petitions for writs of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petitions, relator asks this court to compel respondents the Honorable
Kelli Johnson, presiding judge of the 178th District Court of Harris County, and
Jessica Caird, Harris County Assistant District Attorney, to set aside relator’s
indictments for failure to provide a speedy trial.

                                       ANALYSIS

                                  Trial Court Judge

      Relator has not shown that he is entitled to mandamus relief with respect to
Judge Johnson. To be entitled to mandamus relief, a relator must show (1) that the
relator has no adequate remedy at law for obtaining the relief relator seeks; and (2)
what the relator seeks to compel involves a ministerial act rather than a discretionary
act. Powell v. Hocker, 516 S.W.3d 488, 494‒95 (Tex. Crim. App. 2017) (orig.
proceeding).

      A defendant may raise any complaint that the trial court violated his right to
a speedy trial in a direct appeal. In re Prado, 522 S.W.3d 1, 2 (Tex. App.—Dallas
2017, orig. proceeding); In re Wood, No. 01-03-00839-CV, 2003 WL 22100710, at
*1 (Tex. App.—Houston [1st Dist.] Sept. 11, 2003, orig. proceeding) (mem. op.).
Therefore, relator has not established that he does not have adequate remedy at law.
See Prado, 522 S.W.3d at 2; Wood, 2003 WL 22100710, at *1. The petitions are
denied as to Judge Johnson.

                             Assistant District Attorney

      This court does not have jurisdiction to issue a writ of mandamus against an
assistant district attorney. This court’s mandamus jurisdiction is governed by section
22.221 of the Government Code. A court of appeals may issue writs of mandamus
against: (1) a judge of a district, statutory county, statutory probate county, or county

                                            2
court in the court of appeals district; (2) a judge of a district court who is acting as a
magistrate at a court of inquiry under Chapter 52 of the Code of Criminal Procedure
in the court of appeals district; or (3) an associate judge of a district or county court
appointed by a judge under Chapter 201 of the Family Code in the court of appeals
district for the judge who appointed the associate judge. Tex. Gov’t Code Ann.
§ 22.221(b). The courts of appeals also may issue all writs necessary to enforce the
court of appeals’ jurisdiction. Id. § 22.221(a).

        An assistant district attorney is not among the parties specified in section
22.221(b). See id. § 22.221(b). Moreover, relator has not shown that the issuance
of writs compelling the requested relief is necessary to enforce our appellate
jurisdiction. See id. § 22.221(a). Therefore, we lack jurisdiction to issue writs of
mandamus against an assistant district attorney.

                                             CONCLUSION

        Relator’s petitions are denied in part as to respondent Judge Johnson and
dismissed for want of jurisdiction in part as to respondent Harris County Assistant
District Attorney Caird.1


                                            PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




        1
         On March 25, 2022, we advised relator that we lacked jurisdiction over the part of his petition for
writ of mandamus seeking a writ against Harris County Assistant District Attorney Caird and gave relator
21 days to respond and demonstrate that we have jurisdiction over Caird. Relator did not respond.
                                                     3